Citation Nr: 1514448	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than October 17, 2001, for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  He was awarded the Combat Infantry Badge and the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 RO denial.  The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in February 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's June 1990 claim for entitlement to service connection remained pending until the claim was granted in 2003, because the Veteran continuously prosecuted the claim until October 1992, the RO continued to treat the claim as open until October 1992, and the RO failed to provide adequate notice of the Veteran's right to appeal at the time of the October 1992 denial letter. 

2.  The Veteran's inial claim for entitlement to service connection for PTSD was received by VA in June 29, 1990. 


CONCLUSION OF LAW

An effective date of June 29, 1990 is warranted for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2014); AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than October 17, 2001, for the grant of service connection for PTSD.  He and his representative assert various theories to support an earlier effective date.  He testified that he had initially filed a claim in 1980.  He asserts that the RO erroneously denied his claim for service connection during the time period from 1990 to 1992, and that reversal of these erroneous decisions is warranted based upon a theory of clear and unmistakable error.  Lastly, he asserts that his 1990 claim has remained pending since that time, as the 1990 denial never became final.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the RO decision by letter dated in March 2009 to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the February 2015 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the claims file contains all relevant evidence upon which to decide this claim.  Thus, no further assistance to develop evidence is required.  

History

The Veteran's exploits in Vietnam are reflected on his DD Form 214, which shows that he was awarded the Combat Infantry Badge and the Vietnam Campaign Medal.  After his discharge from service, he applied for VA education benefits, but no other VA benefits.  

In June 1990, the Veteran submitted a claim for entitlement to service connection for PTSD.  The RO denied the claim in a November 1990 decision on the basis that the Veteran did not have a diagnosis of PTSD.  At some point in 1990, the Veteran was incarcerated, for a period of up to fifteen years.  The RO attempted to provide the Veteran with a VA examination to confirm the diagnosis of PTSD; however, he was unable to report for such an examination.  However, the Veteran corresponded with the RO at least seven times between March 1991 and October 1992, disagreeing with the denial of service connection, providing further information about his stressors, and requesting that the RO obtain reports of the VA medical treatment he had prior to his incarceration.  

In March 1991, the Veteran notified the RO that he was incarcerated.  He again noted that he had been in group therapy at the VA for PTSD treatment, and identified the psychologist he had been seeing.  He requested that the VA obtain these records to support his claim and he indicated he wished he could still receive treatment from VA.  

In May 1991, the RO responded by informing the Veteran his claim had been denied in December 1990.  

In June 1991, the Veteran wrote to inform the RO that he had just that month received the letter informing him of the 1990 denial.  He stated that he had no way to get evidence to help his claim while he was in prison, and again he requested that the RO personnel contact his treating VA psychologist.  

In November 1991, the RO wrote to the Veteran, asking him to provide detailed information about his stressors.  In a deferred rating decision, the RO noted that the Veteran had received the CIB.  

In December 1991, the RO wrote to the Veteran asking for more information about the treatment he had reported.  In January 1992, the Veteran responded, stating that he had seen the VA psychologist once a week for individual psycho-therapy and attended group PTSD therapy sessions three times a week prior to his incarceration.

Although the RO did eventually, in March 1992, obtain a complete statement from the psychologist who had treated the Veteran prior to his incarceration, which contained a well-supported diagnosis of PTSD related to his Vietnam experiences, in March 1992, the RO continued to tell the Veteran his claim could not be considered further unless he was able to report for a VA examination.  The rating decision also noted that the Veteran had not yet provided a stressor statement.  

In a June 1992 letter, the Veteran again noted the difficulties in scheduling an examination.  

In August 1992, the Veteran provided a detailed stressor statement.  In September 1992, the RO wrote the Veteran asking if he could report for an examination or if he was receiving any treatment.  In an October 1992 statement, the Veteran reported that he did not have $400 to hire a security guard to escort him to the VA hospital for an examination.  The RO similarly informed him that the VA was unable to send an examiner into the prison to examine him there.  

Finally, in October 1992, the RO wrote the Veteran that, "Since you are unable to attend an examination at [the VA Medical Center], and you have no evidence to submit, we cannot take any action until you are able to further your claim.  Please inform us when you wish to reinstate your claim and be able to report for an examination."  This letter did not contain appeal rights, and did not inform the Veteran he could appeal the denial to the Board, although he had been provided with that information earlier in the process.  

Prior to the Veteran's release from prison, he reapplied for service connection in October 2001.  He underwent a VA psychiatric examination in March 2003.  The RO granted service connection for PTSD in a March 2003 decision, effective as of October 17, 2001, the date the new claim was received.  

Analysis-1990

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In general, the effective date of an award based on an original claim for benefits is based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted on a direct basis, such as the Veteran's PTSD which was established as directly related to military service, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

If a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

However, failure to notify a claimant of his right to appeal an RO decision renders the decision non-final.  AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008).  When finality does not attach, the claim remains open and pending.  

The Board finds that this is the case here.  We find that the Veteran continuously prosecuted his case from March 1991 through October 1992.  Although the RO had provided information to the Veteran about how to appeal its denial in May 1992, he and they continued to correspond about his claim for another five months until they sent him the October 1992 letter which is reproduced above.  During this period, the Veteran mailed four letters to the RO, the RO mailed multiple letters to the Veteran, and prepared three "deferred rating decisions," in the Veteran's case.  In other words, the RO did not treat the May 1992 letter to the Veteran which contained appeal information, as a final decision in any way, other than having provided the appeal information.  In contrast, the tone of the October 1992 letter was quite final in nature (and indeed the Veteran did not again correspond with the VA until 2001), although the letter did not provide information about how to appeal, and did not in any way indicate to the Veteran that the denial was appealable.

Holding that the 1992 denial did not become final due to inadequate notice then means that no CUE challenge is necessary to achieve an earlier effective date for the eventual grant of service connection.  Rudd; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Rather, the Veteran's claim for an earlier effective date may be reviewed de novo.  

Thus, because the Veteran's claim for service connection for PTSD was not received within one year after his separation from active duty; the effective date must be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  It would appear that entitlement to service connection for the Veteran's PTSD likely arose prior to his filing the June 1990 claim; however, governing law and regulation requires that it is the later of the two dates which is assigned.  Therefore, the grant of service connection for PTSD which was implemented in 2003, should have been made effective as of the June 1990 claim.  An earlier effective date is therefore warranted.  In calculating the Veteran's past-due benefits, however, the RO is reminded of the Veteran's incarcerated status for much of this time period.  See 38 C.F.R. § 3.665.

In light of the grant herein, the Board need not perform an analysis of whether the 1990 denial involved clear and unmistakable error.  

1980

The Veteran provided testimony during the February 2015 hearing on appeal that he had initially filed a claim for entitlement to service connection for PTSD in the 1980s, but received no response from VA.  Careful review of his VA claims file reveals correspondence pertaining to his VA education benefits in the 1970s, but no indication of a psychiatric problem or a claim for compensation related to a psychiatric problem of any kind.  If he did indeed file such a claim, it was not associated with his claims file.  

Unfortunately, his testimony alone is not sufficient to establish the filing of an earlier claim.  To resolve situations such as this one, the United States Court of Appeals for Veterans Claims (Court) has defined a presumption of regularity to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties".  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  The Court specifically held that a statement of the appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.

Thus, the presumption of administrative regularity dictates that the RO employees are presumed to follow the regular course of business, in the absence of clear evidence to the contrary.  In this case, in the normal course of business, when a claim is received, the RO employees would have filed the claim with the Veteran's claims files and taken whatever action was usual at the time to initiate development of the claim and to administratively track the claim while it was being worked.  The record in this case contains no indication of any of these activities having taken place in 1980.  In other words, the fact that the RO did not do any of these things is evidence that a claim for entitlement to service connection for a psychiatric disability was not received by the RO in 1980 or during the 1980s.  The Board therefore concludes that no claim from the Veteran was received in the 1980s, and that the Veteran's testimony alone cannot support the filing of an earlier claim.


ORDER

An effective date of June 29, 1990 for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


